Exhibit Microfluidics Chairman James N. Little, Ph.D., Announces Retirement from Board of Directors Newton, MA – December 8, 2009 – Microfluidics International Corporation (OTCBB: MFLU) today announced that James N. Little, Ph.D., has informed the Company that he is retiring from the Board of Directors effective December 31, 2009. Dr. Little has served on the Microfluidics Board since December, 1995, and was appointed chairman on December 13, 2007. Current Board member George Uveges, founder and principal of the Tallwood Group, will take over the role of Chairman upon Dr. Little’s retirement. Mr. Uveges is also a Director for Harvard Bioscience, Inc., and Director and Treasurer of Operation A.B.L.E. of Greater Boston. “On behalf of Microfluidics, I would like to thank Dr. Little for his years of service to the Company,” said CEO Michael C. Ferrara. “I look forward to working closely with George and the rest of the Board to continue our strong momentum as we drive toward sustained profitability and improved shareholder value.” About Microfluidics International Corporation: Microfluidics International Corporation designs, manufactures and distributes proprietary high performance Microfluidizer® materials processing and formulation equipment to the biotechnology, pharmaceutical, chemical, cosmetics/personal care and food industries.
